Citation Nr: 0706146	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-26 171	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to an evaluation in excess of 10 percent for 
asbestosis.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The veteran had active service from April 1944 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO established 
service connection for asbestosis.  A noncompensable 
evaluation was assigned, effective November 30, 2005.  The 
veteran appealed the decision.

2.  In a January 2006 rating decision, the RO assigned a 10 
percent evaluation for asbestosis.

3.  In March 2006, and again in February 2007, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that he is satisfied with the 
rating assigned and wishes to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In statements received by the Board on May 31, 2006, and 
February 16, 2007, the veteran indicated that he wishes to 
discontinue his appeal.  This statements constitute written 
withdrawal of the substantive appeal with regard to this 
matter.  Hence, there remains no allegation of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the claim, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal is dismissed.



____________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


